Citation Nr: 0632764	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  03-24 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for cysts.

3.  Entitlement to service connection for alcoholism.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Paul, Minnesota.

The issue of entitlement to service connection for alcoholism 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence links the veteran's currently 
diagnosed hepatitis C to intravenous drug use.

2.  Competent, probative medical evidence does not reveal a 
current, chronic cyst disability as the result of or 
medically attributed to any in-service injuries or diseases, 
to include in-service treatment for a ganglion cyst on the 
right foot.


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.301, 3.303 (2006).

2.  Cysts were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The provisions 
of the VCAA have no effect on an appeal where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of letters from the AOJ to the appellant in May 2001 and 
March 2006.  The letter issued prior to initial adjudication 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The latter letter informed him of 
the criteria for potential disability ratings and effective 
dates.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The May 2001 AOJ letter noted above 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial AOJ decision on a 
claim for VA benefits.  In the present case, the unfavorable 
AOJ decision that is the basis of this appeal was decided 
prior to the issuance of complete VCAA notice.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although additional notice was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of her claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and service personnel 
records.  Also of record are reports of VA post-service 
treatment and examination.  A VA medical opinion has been 
obtained.

Further regarding the duty to assist, the claims folder 
contains the veteran's statements in support of his appeal, 
to include testimony provided at a May 2004 personal hearing 
before the RO and at a July 2006 hearing before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record for which he has not been 
afforded the opportunity to either submit or authorize VA to 
obtain.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim which VA has 
been authorized to obtain.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.



Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to that effect; lay assertions of medical status, such as the 
veteran's statements, as well as those from his mother, do 
not constitute competent medical evidence of the diagnosis or 
etiology of the claimed disabilities.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

Hepatitis C

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Competent medical evidence indicates the veteran is 
currently diagnosed with hepatitis C.  See February 2005 VA 
biopsy report.  The evidence clearly indicates the veteran 
has abused drugs, both while on active duty and post-service.  

The veteran, via testimony and statements in support of 
claim, indicates he had numerous in-service risk factors in 
addition to drug use.  These include exposure to blood during 
fights and haircuts with a razor.  He, and his mother in 
written statements, assert that he got a tattoo while 
stationed abroad on active duty.  His service medical records 
reflect his right forearm was sutured after he received a 
laceration during a fight in March 1978 and that he was 
struck in the face with a hammer for which he received 
sutures in May 1977.  However, the June 1979 report of 
medical examination indicates that he had no tattoo when he 
was examined for identifying marks.  The Board accords more 
probative value to the examination finding made 
contemporaneous to his discharge from active duty than to the 
current statements of the veteran and his mother.  While the 
service medical records indicate he was exposed to a roommate 
to hepatitis in May 1977, his exposure was to infectious 
hepatitis for which he subsequently tested negative.  See 
November 1977 service medical record.

The competent medical evidence indicates the veteran's 
intravenous drug use was more likely than not the source of 
exposure for hepatitis C.  See January 2006 VA examination 
report; See also August 2001 VA examination report; See 
38 C.F.R. § 3.301 (2006) (direct service connection is not 
warranted for disabilities incurred as the result of willful 
use of drugs.)  The weight of the credible and competent 
evidence does not demonstrate that the veteran's diagnosed 
hepatitis C is linked to any incident or risk factor in 
service (to include a service-connected disability); as such, 
service connection is denied.  See Ortiz v. Principi, 274 F. 
3d 1361, 1365 (Fed. Cir. 2001) (doctrine of reasonable doubt 
does not apply when the preponderance of the evidence is 
against the claim).

Cysts

The veteran argues that he has a skin disability, manifested 
by cysts, as the result of exposure to Agent Orange.  
However, the veteran did not have service in the Republic of 
Vietnam or along the demilitarized zone during the Vietnam 
Era such that presumptive service connection would be 
applicable.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§ 3.307 (2006).  The veteran also argues that he was exposed 
to herbicides during his duties in warehouses.  Even if these 
assertions were accepted as fact for the sake of argument, 
the competent medical evidence fails to reveal he has been 
diagnosed with a skin disability found to be associated with 
herbicide agents.  See 38 C.F.R. § 3.309(e) (2006).  As such, 
these arguments are without merit.

The veteran's service medical records indicate he was treated 
for a cyst on the dorsum of the right foot in 1976 which was 
eventually removed in September 1977.  The current evidence 
indicates he has a dermoid cyst located on the anterior 
aspect of the left thigh.  However, the competent evidence 
indicates the current cyst is not etiologically related to 
his in-service ganglion cyst.  See August 2004 VA examination 
report.  As competent medical evidence does not attribute the 
veteran's a current cyst disability to his period of service, 
the Board must conclude that the weight of the evidence is 
against his claim and his appeal is therefore denied.  See 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001) (The 
benefit-of-doubt rule does not apply when the preponderance 
of the evidence is against the claim).  


ORDER

Service connection for hepatitis C is denied.

Service connection for cysts is denied.


REMAND

The VCAA became law on November 9, 2000.  As noted above, 
this law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, including which 
evidence, if any, the appellant is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While 
VCAA letters were sent with regard to the matters of service 
connection for hepatitis C and cysts, the record does not 
reflect that the appellant has been furnished the notice 
required by VCAA, to include as specified in 38 U.S.C.A. § 
5103(a) and (b), relative to the issue of entitlement to 
secondary service connection for alcoholism. 

The United States Court of Appeals for the Federal Circuit 
has held that there can be service connection for an alcohol 
or drug abuse disability acquired as secondary to, or as a 
symptom of, service-connected disability.  See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  However, the 
Federal Circuit further stated that compensation may be 
awarded only "where there is clear medical evidence 
establishing that alcohol or drug abuse is caused by a 
veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing."  See Allen, 237 F. 3d at 1381.  Here, the 
veteran argues, in part, that alcoholism is attributable to 
his service-connected psychiatric disorder.  On remand, 
appropriate action should be taken to properly inform the 
veteran of how to substantiate his claim, to include what the 
requirements of secondary service connection are. 

Accordingly, the case is REMANDED to the AMC for the 
following actions:

1.  The AMC or the RO should issue a letter to the 
appellant providing him with the notice required 
under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the claim of service connection for 
alcoholism, to include on a secondary basis and 
notice that the appellant should submit any 
pertinent evidence in his possession.  

2.  Following completion of the above, the RO 
should review the evidence and determine whether 
the veteran's claim may be granted.  If not, he and 
his representative should be furnished an 
appropriate supplemental statement of the case and 
be provided an opportunity to respond.  The case 
should then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


